The plaintiff in error, hereinafter referred to as the defendant, was convicted of having possession of five hundred gallons of compound mixture of wort, wash, and mash, fit for distillation and manufacture of intoxicating liquor, to wit, whisky, with intent to violate the prohibitory laws, and was sentenced to pay a fine of $300, and to be imprisoned in the county jail for 30 days, and has appealed.
The testimony on behalf of the state tends to show that the officers went to the home of the defendant, and, in a dugout within the curtilage of the defendant's home, found about five hundred gallons of what the officers say was mash fit for distillation. No testimony was offered by the defendant.
The defendant has assigned six errors alleged to have been committed by the trial court. The first being error of the court in overruling defendant's motion for a new trial. No authorities are cited in support of defendant's contention that there were errors committed in the trial of his case. It was argued by the defendant that the court committed error in admitting testimony.
After a careful examination of the record, we hold that the defendant was accorded a fair and impartial trial; that there were no errors committed in the trial of his case sufficient to warrant a reversal.
The judgment is affirmed.
EDWARDS and CHAPPELL, JJ., concur. *Page 330